Citation Nr: 0300448	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an increased rating for ankylosis, 
distal interphalangeal joint, right index finger with 
traumatic arthritis changes currently evaluated as 10 
percent disabling. 

2.  Entitlement to service connection for left hand and 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued an evaluation of 
10 percent disabling for ankylosis, distal interphalangeal 
joint, right index finger with traumatic arthritis 
changes, and denied service connection for left hand and 
wrist disability. 

In September 2002, the veteran testified at a personal 
hearing before the undersigned Board Member, a transcript 
of which has been associated with the claims file.


REMAND

The issue before the Board is an increased rating for 
ankylosis, distal interphalangeal joint, right index 
finger with traumatic arthritis changes currently 
evaluated as 10 percent disabling.  At the September 2002 
hearing, the undersigned Board Member witnessed limitation 
of motion of the right long finger.  The veteran 
essentially claimed that he warrants service connection 
for the right long finger.

The Board finds that this claim for service connection is 
inextricably intertwined with a claim for an increased 
evaluation for ankylosis, distal interphalangeal joint, 
right index finger with traumatic arthritis changes.  
Specifically, the applicable diagnostic code for two 
fingers is different than the applicable diagnostic code 
for one.  Thus, if the veteran is service-connected for 
both the right index and right long fingers, they cannot 
be rated separately under Diagnostic Codes 5225 and 5226.  
Rather, they will be evaluated together under Diagnostic 
Code 5223.

The Board also notes that the file is a rebuilt claims 
file.  The 2001 rating decision references a VA 
examination report that does not appear to be in the file.  
In essence, there was a minimal attempt to reconstruct the 
file.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should verify the veteran's 
service.

2.  The RO should attempt to obtain any 
service records, including any records 
that may be in the possession of the 
veteran, the service department or the 
veteran's representative.

3.  The RO should request copies of all 
previous correspondence from VA to the 
veteran and his representative.

4.  The veteran is informed that if 
there is evidence disclosing the degree 
of impairment of the right hand and 
evidence linking left upper extremity 
pathology to service, he must submit 
that evidence.

5.  The RO should schedule the veteran 
for a VA examination.  In regard to the 
left upper extremity, the examiner 
should determine whether there is 
impairment of the hand and wrist and 
whether such is consistent with trauma 
as described by the veteran.  In regard 
to the right hand, the examiner should 
identify all functional impairment of 
all fingers.

6.  The RO should determine whether 
service connection is warranted for a 
right long finger disability.  If 
service connection is granted, a 
disability rating should be assigned 
using Diagnostic Code 5223.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




